—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 20, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
*936Upon the Administrative Law Judge’s decision that she was eligible to do so, claimant began receiving unemployment insurance benefits. The Unemployment Insurance Appeal Board subsequently determined that claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause. Claimant’s only argument on appeal is that, because the Administrative Law Judge ruled in her favor, she should not have to repay any of the benefits that she already received. We have previously held that payments made under similar circumstances are recoverable (see, Matter of Simone [Estate of King — Hartnett], 142 AD2d 768, 770).
Weiss, P. J., Mikoll, Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.